Citation Nr: 18100132
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 12-17 819
DATE:	 
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to a separate rating for bladder impairment, diagnosed as urinary urgency and incontinence, associated with service-connected lumbosacral strain with degenerative changes, L5-S1 and surgical scar (hereinafter lumbar spine disability) is denied.  
FINDING OF FACT
The most probative evidence of record is against a finding of objective neurological abnormality, specifically bladder impairment, related to the Veterans lumbar spine disability.
CONCLUSION OF LAW
The criteria for a separate rating for bladder impairment, diagnosed as urinary urgency and incontinence, are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty from October 1966 to November 1986.
In June 2017, the Board of Veterans Appeals (Board) remanded the claim finding that the issue of entitlement to a separate rating for bladder impairment had been reasonably raised by the evidence of record.
The Veteran is service-connected for lumbosacral strain with degenerative changes, L5-S1 and surgical scar, with a 40 percent evaluation under Diagnostic Code 5237.
Disability of the spine is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) and under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43.  Pursuant to Note (1) under the General Rating Formula, any associated objective neurologic abnormalities, including bowel or bladder impairment, are to be evaluated, separately, under an appropriate diagnostic code.  Thus, the focus of the Boards analysis in this decision will be on whether the Veterans bladder impairment is an objective neurologic abnormality associated with his service-connected lumbar spine disability.
At an August 2016 Department of Veterans Affairs (VA) examination scheduled to determine the current severity of the Veterans lumbar spine disability, the examiner indicated the Veteran had urinary urgency and incontinence that was a related neurologic abnormality.  No rationale or explanation was provided for this determination.
In the June 2017 remand, the Board explained that pursuant to the Note to Section X of the Thoracolumbar Spine Disability Benefits Questionnaire (DBQ) (Updated June 2, 2015), if there are neurological abnormalities other than radiculopathy, the appropriate DBQ for each condition identified should be completed.   Based on this, the Board remanded the claim for a VA examination to determine the nature and severity of the Veterans urinary urgency and incontinence. 
In July 2017, the Veteran underwent a VA Urinary Tract examination.  He was diagnosed with bladder outlet obstruction (BOO) due to age-related benign prostatic hypertrophy (BPH) with lower urinary tract symptoms (LUTS).  Onset was noted to have been around 2012 when the Veteran was 60 years old.  The examiner indicated that the Veterans symptoms, to include poor stream, hesitancy, dribbling and incomplete voiding were highly suggestive for a BPH related diagnosis and were not related to the Veterans service-connected lumbar spine disability.  The examiner explained that central canal stenosis and spinal cord injury are the most common neurologic causes of voiding dysfunction and that the nerves in the spine involved included those between S-2 and S-4.  The examiner noted that there was no evidence of damage to the S-2 to S-4 levels of the Veterans spine and his symptoms were classic LUTS with the most likely source being the diagnosed BPH with BOO.
Upon careful consideration, the Board finds that the most probative evidence as to whether the Veteran has bladder impairment associated with his lumbar spine disability is the July 2017 VA Urinary Tract examination report.  The examiner provided a detailed rationale for the conclusion that the Veterans bladder impairment was not an objective neurological abnormality associated with disability in his lumbar spine. 
To the extent the Veteran believes he has bladder impairment that is associated with his lumbar spine disability, the Veteran as a layperson is certainly competent to attest to what he observes or senses, such as issues with bladder control.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran is not competent to provide evidence regarding the etiology of these symptoms, as the complexity of the medical question at issue is beyond his capacity for lay observation.  The etiology and development of bladder impairment cannot be determined through observation or by sensation such as feeling.  As such, the Veteran is not competent to render a medical opinion associating bladder impairment to his service-connected lumbar spine disability.  He does not have the training and expertise to do so.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).
In sum, the most probative evidence of record is against a finding that the Veterans bladder impairment is an objective neurologic abnormality associated with his lumbar spine disability.  Therefore, the preponderance of the evidence is against the assignment of a separate rating, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	C. Boyd Iwanowski 

